Citation Nr: 1641999	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a rating in excess of 10 percent prior to June 16, 2009, for left ankle traumatic arthritis, residuals of left tibia and fibula fractures, and left leg shortening, and a rating in excess of 30 percent for the period from October 1, 2009, to December 29, 2014.

3.  Entitlement to a rating in excess of 30 percent for the period from March 1, 2015, to May 25, 2016, for left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening, and a rating in excess of 40 percent after May 25, 2016.

4.  Entitlement to a separate rating for left leg shortening.

5.  Entitlement a combined 100 percent schedular rating for the periods December 1, 2009, to December 29, 2014, and March 1, 2015, to June 24, 2015. 
6.  Entitlement a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) for the periods December 1, 2009, to December 29, 2014, and March 1, 2015, to June 24, 2015.


REPRESENTATION

Appellant represented by:	Johanna A. Pickel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to March 1957 and from October 1959 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), and a May 2015 rating decision by the Albuquerque, New Mexico, VARO.  The appellate issues for the left ankle evaluation, a separate leg shortening rating, and a combined 100 percent rating arise from disagreement with a February 2010 rating decision.  The May 2015 decision denied entitlement to service connection for a right shoulder disability.  As explained in this introduction, the Board finds the issues for appellate review are more appropriately addressed as provided on the title page of this decision.  Appellate jurisdiction presently resides with the Albuquerque VARO.  

In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the Veteran's left ankle disability claim was received by VA on August 26, 2009, and that a February 2010 rating decision granted an increased 30 percent rating from October 1, 2001, the date following the end of an award for a temporary total rating under the provisions of 38 C.F.R. § 4.30.  A subsequent April 2015 rating decision granted an additional temporary total rating effective from December 30, 2014, and assigned a 30 percent rating effective from March 1, 2015.  A June 2016 rating decision granted an increased 40 percent rating effective from May 25, 2016.  As higher schedular evaluations for are possible prior to May 25, 2016, the issues of entitlement to increased ratings remain before the Board on appeal and are most appropriately addressed as provided on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the June 2016 rating decision established a combined 100 percent schedular evaluation effective from May 25, 2016, and found that the decision was a full grant for the appeal as to entitlement to a combined 100 percent rating.  However, that as the decision did not fully resolve the appeal as to a combined 100 percent schedular rating for the earlier periods from December 1, 2009, to December 29, 2014, and March 1, 2015, to June 24, 2015, the issue, to this extent only, remains on appeal.  

Additionally, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the TDIU issue for the periods December 1, 2009, to December 29, 2014, and March 1, 2015, to June 24, 2015, involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

VA records show the Veteran's combined schedular ratings are 80 percent prior to October 7, 2008; 100 percent from October 7, 2008, to November 30, 2009; 90 percent from December 1, 2009, to November 30, 2014; 100 percent from December 30, 2014, to February 28, 2015; 90 percent from March 1, 2015, to June 24, 2015; and 100 percent from June 25, 2015.  Special monthly compensation is established under 38 U.S.C.A. § 1114 including under subsection (k) from August 6, 2007 and under subsection (s) for the periods from October 7, 2008, to December 1, 2009, and from December 30, 2014, to March 1, 2015.  But see Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that Congress did not intend that a 100% combined rating suffice for a service-connected disability rated as total, but that an award of TDIU, if it based upon a single service-connected disability, is sufficient).  A TDIU rating that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  Basic eligibility for dependents' education assistance benefits is also established from June 25, 2015.  

The issue of whether a July 2008 rating decision denying entitlement to a TDIU was clearly and unmistakably erroneous (CUE) has been raised by the record in testimony provided in July 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board finds, however, that the matter is inextricably intertwined with the combined schedular evaluation and TDIU issues on appeal since they would be profoundly affected by a favorable adjudication of the matter.  Although combined schedular evaluations are determined under the provisions of 38 C.F.R. § 4.25 (2015) as a matter of law, an appellate review of this issue prior to an adjudication of the CUE claim would be premature and would frustrate the administrative process.


The issue of entitlement to automotive adaptive equipment was raised by the Veteran in August 2016, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a combined 100 percent schedular rating for the periods December 1, 2009, to December 29, 2014, and March 1, 2015, to June 24, 2015, and entitlement a TDIU for the periods December 1, 2009, to December 29, 2014, and March 1, 2015, to June 24, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic right shoulder disability was not manifest during active service, arthritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present right shoulder disability is etiologically related to service.

2.  Prior to June 16, 2009, the Veteran's left ankle traumatic arthritis, residuals of left tibia and fibula fractures, and left leg shortening, was manifested by no more than moderate ankle limitation of motion.

3.  For the period from October 1, 2009, to December 29, 2014, the Veteran's left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening, was manifested by no more than ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.

4.  For the period from March 1, 2015, to May 25, 2016, the Veteran's left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening, was manifested by no more than ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.

5.  From May 25, 2016, the maximum schedular rating is assigned for the Veteran's left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening; and, that the disability is manifested by no evidence of an exceptional or unusual disability.

6.  The Veteran's left leg is not one and a quarter inches shorter, or more, than his right leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent prior to June 16, 2009, for left ankle traumatic arthritis, residuals of left tibia and fibula fractures, and left leg shortening have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for a rating in excess of 30 percent for the period from October 1, 2009, to December 29, 2014, for left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

4.  The criteria for a rating in excess of 30 percent for the period from March 1, 2015, to May 25, 2016, for left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening, and a rating in excess of 40 percent after May 25, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

5.  The criteria for a separate rating for left leg shortening have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See VA correspondence dated in September 2001 and February 2011.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Due to confusing communication between the RO, the Veteran, and his former attorney, there was a question of whether he would appear for his July 2016 hearing.  Such resulted in the undersigned having limited time to review the appeal in detail.  The Veteran's new and current attorney expressed her understanding of the situation and waived the Veteran's rights under Bryant v. Shinseki, 23 Vet. App. 488 (2010) as it pertains to providing assistance during a personal hearing.  

The hearing substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), fully explaining the issues, in pertinent part, and suggesting the submission of evidence that may have been overlooked.  The Veteran and his attorney waived the rights to any additional notification or assistance during the hearing.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a right shoulder disability as a result of active service.  He has asserted that his present disability is due to a fall in the shower on January 17, 1963.  At his hearing in July 2016 he reported that he had injured his right shoulder in a fall in the shower in 1963, that he had no other right shoulder injuries during or after service, and that his should pain had progressively worsened after the 1963 injury.  He asserted, in essence, that he had not sought treatment for the disorder for more than 20 years after service because he had been otherwise strong and had managed his pain until it had worsened with age.

Service treatment records show the Veteran sustained a right shoulder injury in January 1963 when he fell in the shower.  No specific diagnosis was provided.  A January 1975 report noted he complained of a loss of right arm strength.  The examiner's impression was tendonitis and arthritis.  However, an X-ray study revealed no significant abnormalities, to include arthritis.  Records show that in October 1976 the Veteran provided a statement and reporting that he had injured his right shoulder muscles in the January 1963 fall and that he still had pain and some weakness compared to his left arm.  A June 1975 physical examination revealed a normal clinical evaluation of the upper extremities.  

VA records show service connection was denied for a right elbow injury in May 1977.  The Veteran did not appeal the determination.

An October 1977 private medical report noted the Veteran reported the onset of discomfort in both elbows in 1973.  It was noted that examination of the right upper extremity demonstrated increased strength without much discomfort.  

Medical reports dated in July 2007 noted medical problems without reference to a right shoulder disorder.  Subsequent reports included references to complaints of right shoulder pain.

On VA examination in May 2008 the Veteran reported that he had fractured his right humerus but that he could not remember exactly when it happened or what the circumstance were when it happened.  When asked, he stated he did not know if it had happened during a parachute jump.  He complained of mild to moderate continuous pain and some stiffness.  An examination revealed no tenderness, swelling, or stiffness to the acromioclavicular joint.  Range of motion studies revealed abduction and forward flexion were from 0 to 170 degrees and unreduced by resistance or repetition.  X-ray studies revealed minimal humeral head and inferior acromial degenerative changes.  The examiner provided a diagnosis of right shoulder degenerative joint disease.  No opinion as to etiology was provided.  

Private treatment records dated in October 2010 noted follow up of the Veteran's right shoulder.  It was noted he had a history including many years of shoulder pain relating back to an episode back in service in the 1960's.  An examination revealed no obvious rotator cuff asymmetry, but a marked impingement was noted with pain on internal and external rotation and weakness to manual testing.  Magnetic resonance imaging (MRI) demonstrated a full thickness tear of the distal supraspinatus tendon with medial retraction.  There was some mild atrophy over the infraspinatus and the teres appeared to be intact with some tendinopathy changes.  An October 2010 MRI study included tech notes indicating the Veteran reported anterior shoulder pain for years and an old army injury.  He underwent surgical treatment in November 2010 for a right rotator cuff tear without opinion as to etiology.  

VA examination in March 2012 included a diagnosis of post right rotator cuff repair.  The examiner noted a history of increasing pain for several months prior to rotator cuff surgery in 2010 which followed a fall, date uncertain but likely in 2009.  The examiner found the claimed condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the Veteran reported an initial injury while on active duty without significant trouble before 2005.  It was further noted that he did not receive any care in 1976 when he retired from service and none before 2010 which suggested he had no difficulty with the right shoulder for more than 30 years.  The examiner found there was no clear evidence the pain in service is related to the subsequent rotator cuff repair in late 2010. 

In a December 2014 statement M.S.M., M.D., stated that he had reviewed the Veteran's service and medical records.  It was noted that the Veteran had experienced a degeneration of the right shoulder necessitating shoulder surgery.  He had experienced a fall in a shower while in service which he caught with his arm and he recalled having been seen for severe shoulder pain.  The physician suspected that the "shoulder injury could have caused or exacerbated the degenerative process that eventually required surgery."

VA examination in May 2015 found it was less likely that a right shoulder disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that it would be mere speculation to directly relate the right shoulder rotator cuff tear in 2010 to the incident that occurred in 1963, 47 years earlier with no intervening documentation of a right shoulder disability.  It was noted that there was no documentation of a chronic shoulder problem until the rotator cuff surgery in 2010 and that no arthritis was seen on X-ray studies in 2011 and 2012.  While Dr. M.S.M. related the shoulder surgery to arthritis and associated prior trauma which he believed was in 1976, the examiner observed that there was no shoulder injury in 1976, just a statement that the Veteran had a shoulder injury in 1963.  The examiner stated that with no documentation of a continuing problem requiring treatment, it was difficult to relate the rotator cuff tear to the 1963 fall in the shower. 


Based upon the evidence of record, the Board finds that a chronic right shoulder disability was not manifest during active service, that arthritis was not manifest within one year of service, and that the preponderance of the evidence fails to establish that a present right shoulder disability is etiologically related to service.  The 1975 impression of arthritis was not supported by any clinical findings.  A contemporaneous X-ray study was clearly negative.  The opinions of the March 2012 and May 2015 VA examiners are found to be persuasive.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinion, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the statements from the Veteran that his right shoulder problems had, in essence, continued since the 1960's.  However, the statements as right shoulder problems during active service which ended in October 1976 and continuing after active service are inconsistent with the Veteran's service medical findings and with the findings upon private examination in October 1977 examination.  There is no evidence of complaint or medical treatment for the right shoulder for more than 30 years after service.  His earlier complaints were limited to the elbow.  Had he been experiencing chronic shoulder pain, as he now states, it is more than reasonable to believe that he would have reported that problem in 1977 when he was seen for the right elbow.  The specific statements of the Veteran as to a continuity of symptomatology after service are thereby found to be not credible due to inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  

The Board also finds the December 2014 private medical etiology opinion and the October 2010 treatment notes to be of no probative value to the extent they are demonstrated to have been based upon facts that are not credible.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The opinions were provided many years after service and the December 2014 opinion stated only that it was suspected the shoulder injury in service "could have caused or exacerbated the degenerative process that eventually required surgery."  Moreover, to the extent the physician's opinion was based on the Veteran's reported history of experiencing ongoing symptoms since service, the Board has found that that history is compromised.  Such weakens the overall strength of the opinion.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's demonstrated right rotator cuff injury and arthritis are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic or neurologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link a present disorder to service are not competent medical evidence.

In conclusion, the Board finds that service connection for a right shoulder disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5270 provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees; a 30 percent rating for ankylosis in plantar flexion between 30 and 40degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

Diagnostic Code 5275 provides a compensable, 10 percent rating, for shortening of the bones of the lower extremity of one and a quarter to two inches (3.2 centimeters (cms) to 5.1 cms).  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The Veteran contends, in essence, that higher ratings are warranted for his left ankle disability over the course of this appeal and that he has been unable to work as a result of this disorder.  In statements and personal hearing testimony he asserted that his disability was unimproved by his ankle fusion in 2009 and that his pain had continued.  He reported that he had stopped working for an overseas security business in 2002 due to his service-connected disabilities.  He also reported that his left leg was two centimeters shorter than his right leg and that he used a heel lift.  He stated he was unable to run or jump and that he had to use a cane to walk due to balance problems.  His claim for an increased rating was received by VA on August 26, 2009.

Service treatment records show the Veteran sustained left tibia and fibula fractures in December 1970 during a parachute landing.  Subsequent records show the fractures were well healed with minimal leg shortening and residual pain over the site.  An August 1974 report noted he complained of pain at the fracture site and ankle weakness.  The examiner noted there was a 2 cm leg length discrepancy with the fracture healed in excellent position and full ankle range of motion.

VA examination in May 2008 included diagnoses of residuals of left tibia and fibula fracture, with shortening of the left leg one inch less than the right, and traumatic arthritis of the left ankle.  It was noted there was no history of surgery, injection therapy, or assistance devices.  The Veteran reported that he was never pain free and that he had some sense of stiffness, swelling, and limited dorsiflexion.  Severity was generally moderate up to severe.  His daily activities were impaired though he was able to dress, undress, eat, write, and drive.  His standing, walking, and sitting were limited to approximately 15 minutes.  He was unable to run, did not lift, and tried to avoid stair climbing.  He identified himself as retired but added that he was unable to do his usual occupation because he could not stand for a prolonged period of time.  His gait was not normal.  His steps were short and he used a cane first.  Flare-ups were noted to occur on a daily basis and were alleviated with rest and a cream treatment.  

The examiner noted there was no redness, increasing local heat, or swelling to the left ankle, but that there was definite circumferential tenderness about the left ankle.  Range of motion studies revealed dorsiflexion from 0 to 20 degrees, unreduced by resistance or with repetition and without further loss due to painful motion.  No instability was demonstrated.  Muscle mass and strength of the left ankle were excellent.  It was noted that as regards the left tibia and fibula fracture and traumatic arthritis of the left ankle the Veteran was unsuitable for employment requiring lifting, pushing, shoving, prolonged standing, prolonged walking, stair climbing, or any hard impact activity. 


Private medical records show the Veteran underwent a left ankle arthrodesis with screw fixation on June 16, 2009.  It was noted he had a long history of left ankle degenerative joint disease, loss of articular cartilage, chronic effusion, and pain with ambulation.  A subsequent X-ray study noted the bone prosthetic interfaces were stable and that the hardware was intact with the ankle in good neutral position.  An October 2009 medical statement noted he underwent an ankle arthrodesis in June 2009 for his service-related posttraumatic osteoarthritis.  It was noted he also had an ipsilateral tibia fracture, which had healed in a slight amount of recurvatum and shortening.  His ankle arthrodesis was continuing to heal, but he was ankylosed in a dorsiflexed position of approximately five degrees.  In addition, he had some ecchymosis, swelling, and chronic edema changes related not only to the ankle arthrodesis, but also to the underlying osteoarthritis and previous tibia fracture sustained while on activity duty. 

VA examination in February 2010 included a diagnosis of arthrodesis of the left ankle with residual scars, pain, mild swelling, ankylosis, and abnormal gait.  It was noted the Veteran complained the surgical area was still tender and that he still had the same level of pain that he did before the surgery.  His baseline pain was described as five to seven on a ten point scale, constantly, particularly with weight bearing and with cold weather.  He was noted to be unsteady on his feet and he had fallen three times since his surgery.  There was pain, swelling, and ankylosis, but no instability of the ankle.  He was able to dress, undress, and drive without assistance. He could stand for five minutes, walk for five minutes, and sit for 12 minutes.  He was unable to run.  Stair climbing was painful and he avoided it.  His gait was not normal due to a left limp and he was slow with his cane.  He had no flares because the pain was the same all the time and he used no medications for his ankle.  

An examination of the left ankle revealed moderate swelling, but tenderness was denied.  The pain was all internal.  There was normal alignment and the ankle was fixed in the neutral position.  There was no passive or active range of motion.  All scars were purple, flat, nontender, and nonadherent and were without tissue loss, ulceration, or breakdown.  They were stable and smooth and did not restrict the range of motion of the ankle.  There was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner noted the Veteran had partial loss of use but did not have complete loss of use of the left foot because he was able to ambulate with a cane.

A September 2010 private medical statement noted the Veteran was status post ankle arthrodesis for post-traumatic arthritis.  It was noted he was convalescent starting on June 15, 2009, until the middle of September.  

It an October 2010 statement the Veteran reported that since his left ankle fusion surgery in June 2009 his ankle has been very sensitive and painful.  He stated he walked very slowly and had to use a cane to maintain balance and support.  He stated he could not drive long distances because he could not place his left foot flush on the floor board and because he tired very easily.  He had problems walking up and down stairs and could not run, jump, or walk at a normal pace.  In a November 2010 statement he reported that because of his fracture he had a two inch shortness to my left leg and walked with a limp.  He reported he could only walk short distances and got tired very easily.

A December 2014 private medical report noted the Veteran's ankle injury had resulted in fusion of his tibiotalar joint.  It was noted he had ankylosis of the left ankle in plantar flexion at more than 40 degrees and in dorsiflexion at more than 10 degrees.  Slight movement was noted to cause severe pain.  He was scheduled for surgery in December 2014 for bone removal.  Records show he underwent a partial excision of the fibula and debridement of the subtalar joint and ankle joint with bone resection of the anterolateral tibia and lateral talus in December 2014.  

VA examination in May 2016 included a diagnosis of left ankle traumatic arthritis status post surgical arthrodesis with screw fixation residuals of left tibia and fibula fracture with left leg shortening.  The Veteran stated he continued to have a lot of pain in the left ankle which impaired his ability to walk.  He reported that walking and standing, especially on uneven surfaces, caused left ankle pain and instability.  The examiner noted that the ankle was fused in a normal dorsiflexion position.  There was evidence of pain on weight bearing and ankylosis in dorsiflexion in good weight bearing position.  There was no ankle instability.  The examiner stated that the disorder would impact his ability to perform any physical work which required prolonged walking or standing, but that it should not impact sedentary work.

Based upon the evidence of record, the Board finds that during the one year period prior to VA's receipt of the claim and prior to June 16, 2009, the Veteran's left ankle traumatic arthritis, residuals of left tibia and fibula fractures, and left leg shortening, was manifested by no factual ascertainable evidence of more than moderate ankle limitation of motion.  The May 2008 VA examination revealed dorsiflexion from 0 to 20 degrees that was unreduced by resistance or with repetition and was without further loss due to painful motion.  No instability was demonstrated.  Therefore, a schedular rating in excess of 10 percent prior to June 16, 2009, for left ankle traumatic arthritis, residuals of left tibia and fibula fractures, and left leg shortening is not warranted.

Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the May 2008 examination.  The Board finds the overall evidence of record demonstrates no probative evidence of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

The Board finds that for the periods from October 1, 2009, to December 29, 2014, and from March 1, 2015, to May 25, 2016, the Veteran's left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening, was manifested by no more than ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  It is acknowledged that the December 2014 private medical report noted ankylosis of the left ankle in plantar flexion at more than 40 degrees and in dorsiflexion at more than 10 degrees.  No explanation was provided with respect to this disparate finding when comparing it against those made prior and following that examination.   An October 2009 private medical statement noted the Veteran was ankylosed in a dorsiflexed position of approximately five degrees.  The May 2016 VA examiner found the ankle was fused in a normal dorsiflexion position with ankylosis in dorsiflexion in good weight bearing position.  Given their consistencies within a period of over five year, the October 2009 and May 2016 reports are found to be persuasive as to the left ankle ankylosis position.  There is no evidence of a tibia or fibula impairment with malunion or nonunion.  Therefore, a rating in excess of 30 percent for these periods is not warranted.

Effective from May 25, 2016, the maximum schedular rating is assigned for the Veteran's left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening.  Further, as the Veteran's left leg is not one and a quarter inches shorter or more than his right leg, only a noncompensable rating could be assigned under the provisions of Diagnostic Code 5275.  The Board notes that a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  

The Board acknowledges that the Veteran is competent to report symptoms of his ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected ankle disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords the objective records greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for increased schedular or additional separate ratings must be denied.


	(CONTINUED ON NEXT PAGE)

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the combined disability ratings assigned herein.  The examiners clearly noted the Veteran's manifest symptoms and impairment due to the disorder.  

Although the Veteran is shown to have experienced difficulty with employment and that he is presently retired, the record shows his left ankle disability did not preclude sedentary employment.  In fact, the May 2016 examiner stated that the disorder would impact his ability to perform any physical work which required prolonged walking or standing, but that it should not impact sedentary work.

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral is not warranted.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to a rating in excess of 10 percent prior to June 16, 2009, for left ankle traumatic arthritis, residuals of left tibia and fibula fractures, and left leg shortening, and a rating in excess of 30 percent for the period from October 1, 2009, to December 29, 2014, is denied.

Entitlement to a rating in excess of 30 percent for the period from March 1, 2015, to May 25, 2016, for left ankle traumatic arthritis status post surgical arthrodesis with screw fixation, residuals of left tibia and fibula fractures, and left leg shortening, and a rating in excess of 40 percent after May 25, 2016, is denied.

Entitlement to a separate rating for left leg shortening is denied.

REMAND

As noted in the Introduction section above, the Veteran has raised a claim as to whether a July 2008 rating decision denying entitlement to a TDIU was clearly and unmistakably erroneous.  The claim is inextricably intertwined with the combined schedular evaluation and TDIU issues on appeal.  As such, the Board will defer further action on these matters pending necessary development.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the CUE claim raised as to the July 2008 rating decision denying entitlement to a TDIU.  Notify the Veteran and his attorney of the decision and of his procedural and appellate rights.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


